The petitioner aspires to be a candidate for election to the Eirst Ward Committee of the City of Cranston’s Democratic Party at the September 14, 1976 primary. He asks that we” issue our common law writ of certiorari and review a decision of the State Board of Elections that upheld a ruling by the City Board of Canvassers. The canvassers ruled that the petitioner had not qualified as a candidate because his nomination papers failed to contain 50 valid signatures of “party voters” as required by G. L. 1956 (1969 Reenactment) §17-14-7 (h). The canvassers had certified 42 signatures as being valid but rejected 11 others because they did not conform with the mandate of §17-14-8 which specifies that a voter who signs a candidate’s nomination papers must sign his name “as it appears on the voting list.”
Contentions similar to those now being made by the petitioner were rejected by a majority of this court in Malinou v. Board of Elections, 108 R.I. 20, 271 A.2d 798 (1970). There, as here, the candidate asked that this court apply the doctrine of substantial performance. However, the majority pointed out in Malinou that the exact conformance requirements of §17-14-8 serve a real governmental purpose in that it enables the local boards of canvassers in all of the municipalities of this state to check nomination papers so that they can report to the Secretary of State and in turn this official can take the necessary steps so that the ballot will be printed and distributed in time *906for the primary. The remedy for the petitioner’s present difficulty is to be found in the legislative rather than the judicial branch of government, and accordingly the petition for certiorari is denied.